DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2. 	This action is responsive to the request for continued examination application filed on 6/21/2021. Claims 1-12 and 14-19 are presented for examination. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.

Response to Arguments
4.	Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive.

On pages 7-8 of Applicant’s Remarks, Applicant argues that Eim does not appear to disclose the amended limitation of claims 1 and 18 “a display panel that is a folded, rolled, or bent display area in the second mode, and wherein the second display area is not exposed to a user in the second mode”.
However, Examiner respectfully disagrees. It is noted that Eim (Figs. 16D, 16E, 16F) teaches a display panel (display unit 250) comprising a first display area (Fig. 16F, area 960) and a second display area (area 970 and area 980) adjacent to the first display area (area 960 adjacent to areas 970 and 980); wherein a supplementary image (Fig. 16E, the image displayed in area 970) is displayed in at least a portion of the second display area (areas 970-980) (area 970 is displayed in at least a portion of areas 970 and 980) that is a folded, rolled, or bent display area in the second mode (Fig. 16E, area 980 does not showed to user when a portion of the display unit is wound or roll.  Figs.3D-3F show the display unit 250 can be wound or unwound); and wherein the second display area (area 970 and area 980) is not exposed to a user (Fig. 16D, areas 970 and 980 are not exposed to user) in second mode (when display unit 250 is wound rolling mode).

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-7, 12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eim et al. (US 2017/0011714 A1; hereinafter Eim).

Regarding claim 1, Eim (Figs. 1A. 3D-3F, 6A-6C, 16D-16F) discloses a display device comprising:
a display panel (display unit 250) comprising a first display area (Figs. 16D, 16E,16F) (area 960) and a second display area (adjacent to the first display area ( area 960 adjacent to area 970 and area 980);
a processor (control unit 290, par [0192]) configured to generate first image data corresponding to the first and second display areas for a first mode (Fig. 16F, [0268], the entire image 961 is generate by the control unit, an entire image 961 may be displayed in the areas 960, 970 and 980), and to generate second image data corresponding to the first display area for a second mode (Fig.16D; the image 961 displayed in area 960 for rolling mode); and
a display driver (control unit 180) (par [0131], control unit 180 may control the drive or control of the mobile terminal 100 or may perform data processing, functions, or operations relating to an application program) configured to drive the display panel in response to the first image data in the first mode (par [0192] [0268], the entire image 961 is generate by the control unit, an entire image 961 may be displayed in the area 960-980 as shown in Fig. 16F), and to drive the display panel in response to the second image data in the second mode (Fig.16D; the image 961 displayed in area 960 in a second mode or rolling mode where the display unit 250 is wound on inner case 238 as disclosed in Figs.3D-3F and [0095);
wherein a supplementary image (Fig. 16E, the image displayed in area 970) is displayed in at least a portion of the second display area (areas 970-980) (area 970 is displayed in at least a portion of areas 970 and 980) that is a folded, rolled, or bent display area (Fig. 16E, area 980 does not show to user when a portion of the display unit 250 rolled) in the second mode (when the display unit 250 is wound on the inner case 238 as disclosed in Fig.3D-3F and [0095]); and 
wherein the second display area (area 970 and area 980) is not exposed to a user (Fig. 16D, areas 970 and 980 are not exposed to user) in second mode (when display unit 250 is wound on the inner case 238 as disclosed in Fig.3D-3F and [0095]).

Regarding claim 2, Eim (Figs. 1A, 6A-6C, 16D-16F, par [0268]) discloses the display device of claim 1, Eim further teaches wherein the supplementary image is shifted according to a scenario in the second display area (the image displayed in area 970 in Fig.16E is shifted to the area 960 as shown in Fig.16D according to scrolling the image in the second display area 970-980).

Regarding claim 3, Eim discloses the display device of claim 1, Eim further teaches wherein the supplementary image is shifted, so that each of pixels ([0073] discloses that information displayed in the second operation state may be time information output to the curved surface. Such time information may be implemented by individually controlling light emission of sub-pixels arranged in a matrix. Thus it is clear that the image displayed in area 970 is shifted to area 960 in a shift period).

Regarding claim 4, Eim (Figs. 1A, 6A-6C, 16D-16F) discloses the display device of claim 1, Eim further teaches wherein the display driver comprises an image compensator (control unit 290) configured to generate supplementary image data for generating and shifting the supplementary image in the second mode (par [0267] [0268] discloses shifting the image in expanding, but it is clear that the shifting image in wounding from Fig.16E to Fig.16D is the same way as the shifting image in expanding).

Regarding claim 5, Eim (Figs. 1A, 16D-16F) discloses the display device of claim 4, Eim further teaches wherein the image compensator (control unit 290) is configured to generate the supplementary image data in a first period of the second mode (Fig. 16E, generate the image on area 970 (q2) in a first period), and to not generate the supplementary image data in a second period of the second mode (Fig. 16D, does not generate the supplementary image of area 970 when the display unit 250 is wound as shown in Fig. 16D).

(Figs. 1A, 16D-16F) discloses the display device of claim 5, Eim further teaches wherein the supplementary image (Fig. 16E, image in are 970) is displayed while being shifted during the first period (at q2: shifted from q3- q2 as the display unit 250 is wound) of the second mode, and is not displayed in the second display area (does not display the image of area 970) during the second period of the second mode (i.e. when the display unit 250 is wound from q2-q1, the supplemental image displayed in 970 is no longer displayed in area 970).

Regarding claim 7, Eim discloses the display device of claim 4. Eim (Fig. 16F) further teaches wherein the image compensator (control unit 290) is configured to generate the supplementary image data (the image data displayed in area 970) by using image data of a boundary pixel column among pixel columns provided in the first display area, the boundary pixel column being adjacent to the second display area (as shown in Fig.16F, since the supplementary image data displayed in area 970 is between the image data displayed in areas of 960 and 980, the image data in area 970 is generated by using boundary of pixel columns (dash lines) of two display areas 960 and 980).

Regarding claim 12, Eim (Figs. 6A-6C, 16D-16F, par [0006] [0062]) discloses the display device of claim 1, wherein the first display area (area 960 corresponding to a distance q1) and the second display area (area 970 corresponding to a distance q2 and area 980 corresponding to a distance q3) vary when the display panel is deformed (areas 960, 970 and 980 is in difference sizes when the display rolled).

Regarding claim 14, it recites a similar limitation as claim 7. Therefore, it is analyzed as claim 7.

Regarding claim 15, Eim discloses the display device of claim 14. Eim (Figs. 1A, 6A-6C, 16D-16F) further teaches wherein the image compensator (control unit 290) is configured to shift the supplementary image data such that the supplementary image is shifted in the second display area (par [0267] [0268]).

Regarding claim 16, Eim (Figs. 1A and 4, par [0075] [0076] [0131]) discloses the display device of claim 1, further comprising:
a sensor (the sensing unit 210, the sensing unit 140) configured to output a sensing signal by sensing a deformation of the display panel .

Regarding claim 17, Eim (Figs. 6A-6C, 16D-16F) discloses the display device of claim 16, wherein the processor is driven in the first mode or the second mode in response to the sensing signal (par [0075-0078).

Regarding claim 18, this claim is a method claim and substantially similar to the display device of claims 1, 2 and 4. Therefore, it is analyzed as claims 1,2  and 4 above.

Regarding claim 19, Eim (Figs. 6A-6C) discloses the method of claim 18, further comprising:
(par [0075-0078]),
wherein one mode is selected from the first and second modes in response to the sensing signal (par[0075-0078] and  [0202]).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eim in view of Ogino et al (US2006/0092321); hereinafter referred to as Ogino).

Regarding claim 8, Eim discloses the display device of claim 4.
However, Eim does not teach wherein the image compensator is configured to generate the supplementary image data by using an average of image data of a plurality of boundary pixel columns among pixel columns provided in the first display area, the boundary pixel columns being adjacent to the second display area.
(Figs. 1-2) teaches:
wherein the image compensator (interpolation frame generator 5) is configured to generate the supplementary image data (interpolation frame F0) by using an average of image data (interpolated pixels) of a plurality of boundary pixel columns among pixel columns provided in the first display area (e.g., all the pixels in the area where a previous frame F-1 is located), the boundary pixel columns being adjacent to the second display area (e.g., all the pixels in the area where a current frame F+1 is located); see [0051-0054], [0070-0071 and [0108].
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Eim with Ogino’s feature of wherein the image compensator is configured to generate the supplementary image data by using an average of image data of a plurality of boundary pixel columns among pixel columns provided in the first display area, the boundary pixel columns being adjacent to the second display area, and therefore able to shift the image smoothly.

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eim in view of Kim (US2019/0197960).

Regarding claim 11, Eim discloses the display device of claim 4. Eim further teaches the first image data, the second image data, and the supplementary image data and compensator (see analysis in claims 1 and 4).  Eim does not explicitly teach a data driver, a scan driver and a timing controller in the display device, but it would have been obvious that a data driver, a scan driver and a timing controller must be provided in the 
Furthermore, examiner cites the reference of Kim (Figs. 4 and 6) teach well-known features:
a data driver (110) configured to generate data signals corresponding image data (see[0051]);
a scan driver (120) configured to generate a scan signal and to supply the scan signal to the display panel (see[0052]); and
a timing controller (timing controller 130) configured to control driving of the data driver, the scan driver, and the image compensator (230) in response to a control signal from  the processor (200) (par [0054-0056] and [0068]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Eim with Kim’s feature of wherein the display driver further comprises: a data driver, a scan driver and a timing controller and therefore able to prevent an after image by distributing the stress of the pixels; see [0098] of Kim.

12.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eim in view of Hwang (US 2015/0253884 A1).

Regarding claim 9, Eim discloses the display device of claim 4.

Hwang (Figs. 1, 3, 8) teaches:
wherein the image compensator (processor 140) is configured to gradually change a luminance or a color of the supplementary image (e.g., image displayed in bezel areas 320) as it becomes more distant from the first display area (normal area 310) (par [0046-47] discloses that display content 330 to divide bezel area 320 into multiple sub-area and [0066] discloses that a display manager 130 may reduce brightness of the bezel area to be less than that of the normal area).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Eim with Hwang’s feature of wherein the image compensator is configured to gradually change a luminance or a color of the supplementary image as it becomes more distant from the first display area so that a user can distinguish between two different areas that the images are displayed on the flexible screen.
Regarding claim 10, Eim and Hwang disclose the display device of claim 9. Hwang further teaches wherein the image compensator (processor 140) is configured to decrease the luminance of the supplementary image as it becomes more distant from the first display area (normal area 310) (par [0046] [0066]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Eim with Hwang’s feature of wherein the image 



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889.  The examiner can normally be reached on M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NGAN T. PHAM-LU/Examiner, Art Unit 2691     

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691